Citation Nr: 9907987	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO 
that denied an increased (compensable) rating for bilateral 
defective hearing. 

The Board notes that the veteran filed a January 1999 claim 
of entitlement to service connection for tinnitus.  Since the 
RO has not yet had an opportunity to adjudicate such an 
issue, it is referred to the RO for appropriate action.


FINDING OF FACT

Audiometric test results obtained during a VA compensation 
examination conducted in March 1998 correspond to numeric 
designations of I for the right ear and III for the left ear.


CONCLUSION OF LAW

An increased (compensable) evaluation for bilateral defective 
hearing is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII, Code 
6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim which is plausible-
-capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990), Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
However, on the basis of audiometric test results obtained by 
VA since January 1990, the Board finds that an increase is 
not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of § 4.85 establish eleven auditory acuity levels 
designated from I to XI.  Tables VI and VII as set forth in 
§ 4.85 are used to calculate the rating to be assigned.  In 
instances where, because of language difficulties, the Chief 
of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa of § 4.85 is to be used to assign a 
rating based on puretone averages.  38 C.F.R. § 4.85(c) 
(1998).

In the veteran's case, audiometric testing conducted in March 
1998 revealed puretone thresholds of 15, 25, 75, and 90 
decibels in the right ear, and 15, 40, 85, and 95 decibels in 
the left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these scores is 51 decibels for 
the right ear, and 59 decibels for the left ear.  Speech 
discrimination scores of 96 percent correct for the right 
ear, and 86 percent correct for the left ear were obtained.  
Applying these test results to 38 C.F.R. § 4.85, Table VI 
(1998), the veteran has a numeric designation of I for the 
right ear and III for the left ear.  Application of 38 C.F.R. 
§ 4.85, Table VII (1998) results in a finding that an 
increase in the currently assigned noncompensable rating is 
not warranted.

The Board notes that audiometric testing was also conducted 
by VA in January 1990 and October 1997.  However, a review of 
these results does not suggest a different outcome.  In other 
words, application of the rating criteria to puretone 
thresholds and speech discrimination scores obtained during 
these tests does not allow for the assignment of a 
compensable rating.  (The veteran has also submitted a 
January 1999 Beltone Audiogram which shows discrimination 
scores of 98 and 99 percent correct.  A graph of puretone 
thresholds for both ears was also prepared, but an 
interpretation of the graph was not given.  Nevertheless, it 
does not appear that these results, especially in light of 
these higher discrimination scores, suggest a different 
outcome from that obtained using the 1998 VA audiogram.)

Although the veteran has described his hearing as being so 
bad that he needs bilateral hearing aids, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1998).  
Specifically, no evidence has been presented to show unusual 
difficulties the veteran experiences beyond those already 
contemplated by the rating schedule.  See 38 C.F.R. § 4.86 
(1998) (evaluations derived by use of the rating schedule are 
intended to make allowance for hearing aids).  The current 
evidence of record does not demonstrate that hearing loss has 
resulted in frequent periods of hospitalization or has, by 
itself, resulted in marked interference with employment.  
§ 3.321.  It is undisputed that defective hearing has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  



ORDER

An increased (compensable) rating for bilateral defective 
hearing is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


